Title: From Thomas Jefferson to J. Phillipe Reibelt, 19 November 1804
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     
                        Nov. 19. 04
                     
                  
                  Th: Jefferson presents his salutations to mr Reibelt. he understands from mr Reibelt’s letter of the 16th. inst. that he still has two copies of the Sentimental journey sur petit papier Velin. it is the Petit format size which Th: Jefferson regards rather than the quality of the paper, because he happens to have all the works of Sterne in petit format, except his sentimental journey. if therefore the copies which mr Reibelt has on petit papier Velin are in Petit format Th: Jefferson will thank him to forward him one copy by post.
               